Smith, J. (dissenting). This court has, in the cases cited in the majority opinion, upheld the admission of testimony .showing the trailing of human beings by bloodhounds as a circumstance tending to prove that the person trailed had recently been at the scene of the crime. But in all those eases it was said that the preliminary showing must first be made, and had been made, that the dogs were of pure blood and had been properly trained. The majority opinion still recognizes the necessity for this preliminary proof, but, in my .opinion, has not required that the conditions be met which the rule requires before admitting the testimony. The first case in which we upheld the admission of bloodhound testimony was that of Holub v. State, 116 Ark. 227. In so doing we followed the Court of Appeals of Kentucky, and referred to the case of Pedigo v. Commonweath (103 Ky. 41, 42 L. R. A. 432, 82 Am. St. Reps. 566, 44 S. W. 143), for a discussion of the conditions under which testimony of that character would be admitted at all. The Kentucky ease appears to have been the second case in which such testimony was held admissible, the majority opinion reciting the fact that Hodge v. State, 98 Ala. 10, appeared to be the only case on the subject. Since then this State and a number of others, chiefly Southern States, have followed the Kentucky ease, but, in so doing, have always required a preliminary showing of the dog’s qualification. In that case it was held that testimony as to trailing an alleged criminal by a bloodhound may be permitted to go to the jury as tending to connect him with the crime only when there is testimony of some person who has personal knowledge of the fact that the dog used has an acuteness of scent and power of discrimination which have been tested in tracking human beings, and it is not sufficient to show that the dog is of pure blood and of a stock characterized by those qualities. It was there also held that the showing must be made that the persons placing the dogs on the trail were skilled in the performance of that service. In my opinion .it is a long step from the admission of dog testimony under the limitations prescribed in the Kentucky case to the admission of testimony showing the conduct of Titus Measle’s hound pup. There are States in which the admission of dog testimony is wholly excluded, upon the theory that neither court nor jury can have any means of knowing why the dog does this thing, or another, in following in one direction; instead of in another, as this is left to the dog’s instinct, without knowledge by court or jury upon what it was based, and that the conclusions of the bloodhound . . are too unreliable to be accepted in evidence in either ’ civil or criminal cases. The view of the courts so hold-y&ing is unaltered by any consideration of testimony showgling the breeding of the dog, or the thoroughness of its IJti’aining, or the skill in his handling. We have held otherwise in the cases cited in the majority opinion, and I do not inveigh against those eases; but I do protest against the relaxation of the safeguards against the admission of this testimony which all the courts that admit testimony of this character at all require. The necessity for caution along this line is pointed out in an article entitled “The Bloodhound as a Witness” in vol. 54 American Law Review, p. 109. This article was written by a lawyer who had given special study not only to the law of the question but to the characteristics of the dog itself. He shows in this article that the original blooded hound, famed for its power of scent, was a small affectionate dog found in England in the earliest days, and was much used as a pet and a house-dog. On account of its slow and plodding nature it was crossed with the fox terrier, producing a strain of hounds calle'd fox-hounds. This dog still lacked ferocity, a quality thought necessary for trailing slaves, and it was crossed with the Great Dane or the Cuban Mastiff, both savage and vicious breeds of dogs, and the bloodhounds of today with the longest pedigrees go back to this crossing. Returning to the Kentucky case of Pedigo v. Commonwealth, which we followed in upholding the admission of dog testimony, it may be said that the fears expressed in the dissenting opinion in that case as to the consequence of the holding of the majority have been realized in the holding of the majority in the instant case. In this dissenting opinion it was there said: “The use of bloodhounds was, perhaps, necessary to efficiently and effectually uphold the institution of slavery, as well as to aid in the arrest and capture of persons accused of crime in the Dark Ages. In such cases, however, the object sought was the arrest or capture of known fugitives. Tf the dog, in fact, took up and followed the trail of a fugitive, and found him, or aided his pursuers to find him, the object was accomplished, and there could be no mistake as to whether he was the party sought or not; his gnilt and right of capture having been theretofore established, and in fact being unquestioned. * * * It is now proposed to use the hound, not to capture a fugitive, but to ascertain or furnish evidence to- convict some citizen of crime. * * * There is danger that the effect of the majority opinion will likely be to greatly promote the raising and training of bloodhounds, or hounds that will be called bloodhounds. It is a well-known fact that the owners of hounds, as well as other property, usually hold such property in high esteem; and, as the owner or trainer of hounds will be engaged in the business for pay, it will be greatly to their interest to always have well-trained hounds. In fact, I presume there will be none but trained and expert hounds in a few years; at least such will be the opinion of their owners, for it would be utterly useless to have any other sort.” The qualification of Measle’s dog was proved by Titus himself. He had trained the dog, but had trained no other dog. The dog was given his training by Titus while Titus was acquiring his skill in training dogs by training this dog. The pup was about- eleven months old, and Titus testified that he did not know whether he had a pedigree or not, but expressed the opinion that he was a bloodhound because he had long ears. Titus was asked: “Do you know whether he was a full bloodhound or not?” and answered, “I never saw his blood, and I couldn’t tell you.” Mr. Coffman testified that when he turned the dog into the store “the dog smelled in and around on each side of the counter, but had put in more time, it seemed, around the money-drawer.” This was, of course, perfectly natural, as any bloodhound worthy of the name would reasonably expect the burglar to go to the cash-drawer, and then, to prevent any possibility of mistake on the dog’s part, the officers closed the public road upon which they expected the burglar to be trailed to all travel until the dog’s arrival. As I read this testimony, it is obvious that the dog wholly lost the trail — if it ever had it — about 250 yards Irom appellant’s house. Here is where the dog did his maneuvering. Titus did not deny that the dog got off the trail and went on beyond appellant’s house, but he testified that the dog got off the trail after appellant had appeared on the scene and admitted that he had hunted “birds in the field where the dog then was. After reaching appellant’s house Titus tied up his dog, and the party accompanying the dog searched the house and found more than one sack of flour in the bin and the children chewing gum, but the searchers did not find the torn flour sack nor anything which .could be identified by Mr. Coffman as having been taken from his store. And, mirabile dictu, Titus testified that, after he had pulled the dog off the trail, and after the party had left appellant’s house, the dog then wanted to trail from there in the direction of Cornelius Lafevre’s house. The fact of the matter is, as every boy learns, when he gets his first dog, that a dog will trail; indeed, the trouble is he trails overmuch. He trails one thing awhile, and then something else, if a fresher and more 'interesting trail is come upon. Here is where the necessity for blood' and training comes in. The dog must be .taught to keep his mind on his business, to concentrate upon the task to which his trainer puts him. This-requires skill upon the part of both dog and its trainer, and, unless the qualifying testimony shows that the dog had been previously properly trained, and was skilfully handled when put upon the trail, the evidence of the dog’s conduct is as valueless as the responses of a Ouija board. In my opinion, the testimony does not show that Titus Measle’s dog had been properly trained, and the testimony in regard to his conduct should not have been admitted. Mr. Justice Hart concurs in the views here expressed.